Citation Nr: 9917754	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran had active service from May 1965 to May 1969.  At 
present, after remand to the RO for additional development, 
the veteran's case is once again before the Board for 
appellate review. 


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
currently suffers from PTSD related to his period of service.


CONCLUSION OF LAW

The veteran does not suffer from PTSD which was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  
Additionally, to establish service connection for PTSD, the 
record must include a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

In this case, the veteran contends that his PTSD was 
triggered when, in 1966 during his active service in San 
Diego, California, he witnessed a man electrocuted aboard his 
ship.  Additionally, he contends that his PTSD was caused by 
his service in the waters off of the Republic of Vietnam, 
where he was ordered to fire upon a junk, causing the death 
of a girl.  No other details were provided by the veteran. 

In this regard, the veteran's service records show that he 
was stationed in San Diego, California, between mid-September 
and early November of 1966, during December 1967 for 
temporary duty in a boat pool, and from April through May of 
1969.  He, however, primarily spent his tour aboard the 
U.S.S. Bausell (DD 845) from approximately August 1965 to 
March 1969.

With respect to the evidence of record, as discussed in the 
May 1998 Board remand, the veteran's April 1965 service 
entrance examination indicates he had "mild anxiety;" 
however, the veteran's service medical records are devoid of 
any evidence showing he complained of, was treated for, or 
was diagnosed with PTSD.  

Additionally, the Board notes that the record contains 
various post-service medical records showing the veteran has 
been diagnosed with PTSD.  Specifically,  a May 1998 VA 
examination report indicates the veteran reported that, in 
1966 while serving in San Diego, he witnessed the 
electrocution of a man aboard ship as the man was hooking up 
a power line from the shore.  As well, the report indicates 
the veteran reported he was ordered to fire upon a junk off 
the coast of Vietnam, and that a small girl died as a result.  
Upon examination, the veteran was diagnosed with PTSD, 
chronic, mild to moderate impairment.

VA hospitalization records dated June 1996 show that the 
veteran was admitted from October 1995 to May 1996 with 
complaints of depression. The diagnoses were major 
depression, single episode, severe, with psychotic features, 
dysthymia and PTSD.  As well, VA outpatient records dated 
from June 1996 to February 1997 show he was treated on a 
monthly basis for various disorders including, but not 
limited to, PTSD, dysthymia, panic disorder, and major 
depression, recurrent.  Lastly, an April 1997 VA general 
medical examination includes diagnoses of PTSD and 
depression.

Furthermore, as ordered in the May 1998 Board remand, the 
record contains correspondence dated June 2, 1998 and June 
23, 1998 from the RO to the veteran requesting that he 
identify the names, addresses, and approximate dates of 
treatment for all health care providers who may possess 
additional records pertinent to his claim for PTSD, as well 
as that he provide a comprehensive statement containing as 
much detail as possible regarding the stressors he alleges he 
was exposed to in service.  However, the record is devoid of 
any indication that the veteran answered to either one of the 
RO's letters.  Moreover, the record contains correspondence 
from the RO to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) with information, as 
provided by the veteran, regarding his claimed stressors, as 
well as contains correspondence from the USASCRUR indicating 
that they were unable to verify the veteran's claimed 
stressors.

With respect to the evidence of record, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of the evidence.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In weighing the evidence available, 
the Board acknowledges that the medical evidence of record 
shows the veteran has been diagnosed with PTSD.  However, 
this evidence fails to contain a diagnosis of PTSD based on 
clear objective findings that the diagnosis of PTSD is linked 
to a verified in-service stressor.  And, when a PTSD 
diagnosis is based upon unverified stressors, the Board is 
not required to accept any etiological conclusions contained 
therein. See West (Carlton) v. Brown, 7 Vet. App. 70, 77-78 
(1994); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  As well, the 
Board notes that although one of the veteran's claimed 
stressors is a combat stressor, there is no evidence in the 
record that he participated in combat with the enemy, and the 
veteran's DD 214 does not show that he received any 
commendations or awards that evidence combat.  See 38 C.F.R. 
§ 3.304(f).

Thus, after a review of the claims file, the Board finds that 
the record does not contain evidence showing that the veteran 
currently has a diagnosis of PTSD based on credible 
supporting evidence that any of the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(1998).  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD, and thus, his claim must be denied.  See 
38 U.S.C.A. § 5107(b). 

In arriving at this determination, the Board has considered 
the various statements by the veteran and his representative.  
However, as the veteran and his representative are lay 
persons not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of a current disability.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 


ORDER

Service connection for PTSD is denied. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

